Citation Nr: 1230436	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-37 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral, moderate varicose veins.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for postoperative residuals of a lumbar laminectomy.  

3.  Entitlement to service connection for a prostate condition, to include as due to herbicide exposure.  

4.  Entitlement to service connection for a thyroid condition.  

5.  Entitlement to service connection for a dental condition for purposes of compensation and obtaining VA treatment.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and nervous problems with mood swings, loss of train of thought and sleeplessness.  

7.  Entitlement to a compensable disability rating prior to November 29, 2009 and a disability rating in excess of 10 percent from November 29, 2009 for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to May 1960 and from May 1960 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied entitlement to the claims listed on the title page.

By a June 2010 rating decision, the RO granted an increased disability rating for bilateral hearing loss, assigning a 10 percent disability rating from November 29, 2009.  

The Board notes that the Veteran's service connection claims on appeal related to his psychiatric disorders were previously characterized as a claims of service connection for PTSD, service connection for depression and service connection for nervous problems, to include mood swings, loss of train of thought and sleeplessness.  However, while on appeal, the Court addressed a case involving the scope of claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including:  (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having dysthymia and PTSD and has provided lay statements describing depression and nervous problems as symptoms of his diagnosed PTSD.  See VA Form 9, December 2008.  The Board therefore finds that these claims are characterized broadly as one claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and nervous problems with mood swings, loss of train of thought and sleeplessness.  

In the February 2007 rating decision, the RO denied reopening the Veteran's claims for service connection for bilateral, moderate varicose veins and postoperative residuals of a lumbar laminectomy, finding that the evidence received was not new and material.  Notwithstanding the RO's actions with respect to these two issues, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claims for service connection for bilateral, moderate varicose veins and postoperative residuals of a lumbar laminectomy has been received before it can address these matters on the merits, the Board has characterized the appeals as to bilateral, moderate varicose veins and postoperative residuals of a lumbar laminectomy, as encompassing the first two issues on the title page.  

As indicated above, the Veteran has filed a claim for a dental condition.  Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the February 2007 rating decision merely denied the Veteran's dental claim for VA compensation purposes.  Thus, the RO never developed or adjudicated the dental treatment purposes aspect of the Veteran's dental claim.  Accordingly, the Board has limited its decision and review of the Veteran's dental condition claim to the entitlement for VA compensation purposes aspect and remands the dental condition claim for dental treatment purposes aspect.

The issues of whether new and material evidence has been received to reopen previously denied claims for service connection for bilateral, moderate varicose veins and postoperative residuals of a lumbar laminectomy, service connection for an acquired psychiatric disorder, to include PTSD, depression, and nervous problems with mood swings, loss of train of thought and sleeplessness, service connection for a dental condition for dental treatment purposes and a disability rating in excess of 10 percent from November 29, 2009 for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The satisfactory and probative evidence of record reflects that the Veteran's prostate condition did not originate in service or for many years thereafter and is not related to any incident during active service.

2.  The satisfactory and probative evidence of record reflects that the Veteran's thyroid condition did not originate in service or for many years thereafter and is not related to any incident during active service.

3.  The Veteran does not have a current dental disorder involving loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region and he does not have a dental disorder resulting from an in-service dental trauma.

4.  Prior to November 29, 2009, the objective medical evidence reveals the Veteran had, at worst, Level IV hearing in the right ear and Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a prostate condition, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110,1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for the establishment of service connection for a thyroid condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for the establishment of service connection to a dental condition, for VA compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).

4.  The requirements for a compensable disability rating prior to November 29, 2009 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims on appeal in the February 2007 rating decision, he was provided notice of the VCAA in April 2006 and September 2006.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in March 2006, April 2006 and September 2006, pertaining to the downstream disability rating and effective date elements of his claims and was furnished a statement of the case (SOC) in December 2008, which was reissued in January 2009 pursuant to the Veteran's address change.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  Subsequent readjudication was provided in a June 2010 supplemental statement of the case (SSOC).  

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has provided information regarding his current bilateral hearing loss symptoms and the effects on his daily activities to VA examiners and VA treatment providers during the pendency of this appeal.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development of the claims adjudicated below would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations and statements from the Veteran and his representative.  

The Board observes that requests for treatment records were sent to Dr. M. at the Norwood Clinic, the Hammond Clinic, St. Margaret Mercy Hospital, Dr. J.J.G., and Neurosurgical Associates in April 2006, May 2006, July 2006, September 2006, and November 2006.  The Veteran was notified in July 2006, November 2006 and November 2007 that requests were made to Dr. M. at the Norwood Clinic, the Hammond Clinic and Neurosurgical Associates, however, no responses had been received and he was asked to provide any copies of records he may have in his possession.  The Veteran did not respond to these requests.  The Board also received responses from the Norwood Clinic, St. Margaret Mercy Hospital and the office of Dr. J.J.G. indicating that no records of treatment for the Veteran were available.  Therefore, the Board finds that the duty to assist the Veteran in requesting the identified records of treatment has been fulfilled.  

The record shows that the Veteran has not been afforded a VA examination in connection with the prostate condition, thyroid condition or dental condition claims.  The Board finds that such an examination or a medical opinion is not necessary in this case.  The only post-service evidence of a dental condition or any signs or symptoms of this condition consists of the Veteran's own statements.  Service treatment records are also absent of any findings, complaints or treatment of dental trauma as defined in VA regulations.  While the Veteran has asserted service in the Republic of Vietnam during the Vietnam Era and an exposure to herbicides in support of his claims for a prostate condition and a thyroid condition, as discussed below, there is no evidence of record to corroborate that he served in the Republic of Vietnam during the Vietnam Era.  Although there is medical evidence of status post transurethral resection of the prostate and hypothyroidism per current VA outpatient treatment reports, the service treatment records are also absent of any findings, complaints or treatment of a prostate or thyroid related condition.  

Given particularly that the evidence of record does not indicate that any dental condition has been diagnosed, the Board finds it likely that no health care provider has actually indicated that the Veteran has had a dental condition consisting of involving loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region after service or that he has any dental disorder resulting from an in-service dental trauma.  Moreover, there is no evidence to corroborate that the Veteran served in Vietnam during the Vietnam Era in order to support his contentions of herbicide exposure while in Vietnam, and the service treatment records are absent of any findings related to a prostate condition, a thyroid condition or dental trauma as defined in VA regulations.  Given these circumstances of the evidence as described above, the Board finds that a VA examination or opinion is not necessary in this case for the Veteran's prostate condition, thyroid condition or dental condition.  

The Board observes that the Veteran was provided VA audiology examinations in August 2006 and November 2009 pursuant to his claim for an increased rating for bilateral hearing loss.  This VA audiology examinations indicate that the VA examiners were licensed audiologists and the August 2006 report was reviewed by a VA licensed audiologist as well.  Also, the report shows that the VA examiners elicited information from the Veteran concerning his history, subjective complaints and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the VA examination reports was based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that the August 2006 and November 2009 VA audiology examination reports may be accepted as adequate to determine the current disabling factors of the Veteran's bilateral hearing loss prior to November 29, 2009, without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2011).  Therefore, a remand is not warranted for the claim for a compensable rating prior to November 29, 2009 for bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), has not been raised in connection with the increased rating claim on appeal.  In considering the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and that the Veteran is seeking the maximum benefit available for bilateral hearing loss, however, to date, the Veteran has not indicated that effects of his bilateral hearing loss to contributed to marginal employment or unemployability.  Therefore, a claim for entitlement to a TDIU rating will not be considered as part of the determination of bilateral hearing loss.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

1.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

A.  Prostate Condition

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide exposure, under current VA law:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The Veteran contends his prostate condition is related to his active service and namely, to herbicide exposure while he was stationed in Vietnam.  In statements presented throughout the duration of the appeal, the Veteran reported having worked around strong chemicals including JP4 and DDT and that he was in Southeast Asia, in Da Nang, for 30 days and was exposed to Napalm as well.  He stated that while in Southeast Asia, his group built a helicopter pad, clearing the area for landing helicopters.  He also reported at that time, that ten or twelve trucks full of drums of fuel needed to be unloaded, however, there were also drums with DDT and other chemical herbicides in them.  The Veteran stated that he also mixed up chemicals and used Napalm to clear areas without being provided protective gloves or shower facilities.  He reported that he did not have any formal orders cut for his temporary deployment to Vietnam and was flown back to Libya when the job was done.  Finally, he stated he had problems with his prostate for the past eight years, he was scheduled for surgery in early May (2006) and believed the chemical exposure in the Air Force contributed to those problems as well.  See May 2006, July 2006 and August 2006 statements.

The Veteran's DD forms 214 from periods of active service from February 1956 to May 1960 and from May 1960 to May 1964 do not indicate any service in the Republic of Vietnam.  Service personnel records reflect that the Veteran was attached to units assigned to the USAFE in Europe and in Tripoli, Libya.  Therefore, as there is no evidence to corroborate that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, he cannot be presumed to have been exposed to an herbicide agent during his active service.  

Service treatment reports are absent of any notations regarding treatment or complaints related to the prostate.  The February 1956 entrance examination, the April 1960 discharge and reenlistment examination and the April 1964 separation examination revealed normal findings of the abdomen and viscera and anus and rectum (noted on the examinations as including the prostate) upon clinical evaluation.  In addition, the Veteran did not report any anus, rectum, urinary or prostate related trouble in February 1956, April 1960 and April 1964 Reports of Medical History.  

Private treatment reports from March 1985 to December 1985 and VA outpatient treatment reports from October 2009 to June 2010 reflect that a history of benign prostatic hypertrophy, resection of hydrocele and status post transurethral resection of prostate were noted in October 2009 and December 2009 VA outpatient treatment reports.

After a review of the record, the Board concludes that entitlement to service connection for a prostate condition, to include as due to herbicide exposure, is not warranted.  

Initially the Board notes that, as discussed above, the evidence of record does not corroborate that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, and therefore he cannot be presumed to have been exposed to an herbicide agent during his active service.  Thus the presumptive regulations for diseases associated with herbicide exposure do not apply in this case.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The claim with therefore be analyzed on the basis of direct service connection.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board finds that, while the Veteran's VA treatment reports from 2009 reflect a history benign prostatic hypertrophy, resection of hydrocele and status post transurethral resection of prostate, the satisfactory lay and medical evidence of record does not demonstrate a nexus between any currently diagnosed prostate condition and his active service.  

The Board notes that service treatment records are absent of any notations regarding treatment or complaints related to the prostate.  Thus, the evidence does not demonstrate that a prostate condition had its onset during his active service.  

The Board acknowledges the lay statements by the Veteran that his prostate condition was due to exposure to herbicides in service, however, he is not competent to specify etiology of any current prostate condition as this would constitute a medical conclusion which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  In addition, herbicide exposure cannot be conceded based on the absence of evidence corroborating his service in the Republic of Vietnam during the Vietnam Era.  Moreover, per his May 2006 and July 2006 statements, he only reported having a prostate condition beginning eight years earlier, therefore no continuity of symptoms since active service have been alleged.  

The post-service medical evidence of record demonstrates that there is no competent and credible evidence of a prostate condition in the medical record until October 2009 and December 2009, wherein a history of benign prostatic hypertrophy, resection of hydrocele and status post transurethral resection of prostate were noted, approximately 45 years after the Veteran's separation from active service.  In addition, per the Veteran's own reports in 2006, his prostate condition began eight years earlier, approximately 34 years after his separation from active service.  

Finally, there is no evidence of record indicating a nexus between the Veteran's reported prostate condition, noted as a history of benign prostatic hypertrophy, resection of hydrocele and status post transurethral resection of prostate, per the October 2009 and December 2009 VA outpatient treatment reports, and his active service.  The Veteran's statements do not allege any continuity of symptoms of a prostate condition and the medical evidence of record does not indicate a diagnosed prostate condition was related to his active service.  

Accordingly, the evidence does not demonstrate any nexus between a diagnosed prostate condition and the Veteran's active service.  Therefore, service connection for a prostate condition, to include as due to herbicide exposure, is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Thyroid Condition 

The Veteran contends his thyroid condition is related to his active service.  In statements presented throughout the duration of the appeal, the Veteran has reported that he was diagnosed with hyperthyroidism around 1972 or 1973 and was given radioactive iodine treatment and has taken medication ever since that time.  The Veteran reported having worked around strong chemicals including JP4 and DDT and that he was in Southeast Asia, in Da Nang, for 30 days and was exposed to Napalm as well.  He stated that while in Southeast Asia, his group built a helicopter pad, clearing the area for landing helicopters.  He also reported at that time, that ten or twelve trucks full of drums of fuel needed to be unloaded, however, there were also drums with DDT and other chemical herbicides in them.  The Veteran stated that he also mixed up chemicals and used Napalm to clear areas without being provided protective gloves or shower facilities.  He stated that he did not have any formal orders cut for his temporary deployment to Vietnam and was flown back to Libya when the job was done.  The Veteran believed the chemicals and herbicides caused the thyroid problem.  See May 2006, July 2006 and August 2006 statements.

As noted above, the Veteran's DD forms 214 from periods of active service from February 1956 to May 1960 and from May 1960 to May 1964 do not indicate any service in the Republic of Vietnam.  Service personnel records reflect that the Veteran was attached to units assigned to the USAFE in Europe and in Tripoli, Libya.  Therefore, as there is no evidence to corroborate that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, he cannot be presumed to have been exposed to an herbicide agent during his active service.  

Service treatment reports are absent of any notations regarding treatment or complaints related to the thyroid.  The February 1956 entrance examination, the April 1960 discharge and reenlistment examination and the April 1964 separation examination revealed normal findings of endocrine system upon clinical evaluation.  In addition, the Veteran did not report any problems related to the thyroid in February 1956, April 1960 and April 1964 Reports of Medical History.  

Private treatment reports from March 1985 to December 1985 and VA outpatient treatment reports from October 2009 to June 2010 reflect that the Veteran was provided a refill of Synthroid, a hormone used to treat hypothyroidism, per notations in October 1985 and December 1985 private treatment reports.  Thereafter, a history of hypothyroidism was noted in October 2009 and December 2009 VA outpatient treatment reports and the Veteran was diagnosed with hypothyroidism in October 2009.

After a review of the record, the Board concludes that entitlement to service connection for a thyroid condition is not warranted.  

Initially the Board notes that, as discussed above, the evidence of record does not corroborate that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, and therefore he cannot be presumed to have been exposed to an herbicide agent during his active service.  The claim with therefore be analyzed on the basis of direct service connection.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board finds that while the Veteran was provided a refill of Synthroid, noted in October 1985 and December 1985 private treatment reports and a history and diagnosis of hypothyroidism were noted in October 2009 and December 2009 VA outpatient treatment reports, the satisfactory lay and medical evidence of record does not demonstrate a nexus between the currently diagnosed hypothyroidism and his active service.  

The Board notes that service treatment are absent of any notations regarding treatment or complaints related to the thyroid.  Thus, the evidence does not demonstrate that a thyroid condition had its onset during his active service.  

The Board acknowledges the lay statements by the Veteran that his thyroid condition was due to exposure to herbicides in service, however, he is not competent to specify the etiology of any current thyroid condition as this would constitute a medical conclusion which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  In addition, herbicide exposure cannot be conceded due to the absence of evidence corroborating his service in the Republic of Vietnam during the Vietnam Era.  Moreover, per his May 2006 and July 2006 statements, he reported having a "hyperthyroidism" diagnosed around 1972 or 1973, approximately eight years after his discharge from active service.  Therefore no continuity of symptoms since active service have been alleged.  

The post-service medical evidence of record demonstrates that there is no competent and credible evidence indicating a thyroid condition in the medical record until October 1985 and December 1985, wherein the Veteran was provided a refill of Synthroid, approximately 21 years after the Veteran's separation from active service.  In addition, per the Veteran's own reports in 2006, his thyroid condition was initially diagnosed at least eight after his separation from active service.  

Finally, there is no evidence of record indicating a nexus between the Veteran's diagnosed hypothyroidism and his active service.  The Veteran's statements do not allege any continuity of symptoms of a thyroid condition and the medical evidence of record does not indicate the diagnosed hypothyroidism was related to his active service.  

Accordingly, the evidence does not demonstrate any nexus between a diagnosed thyroid condition and the Veteran's active service.  Therefore, service connection for a thyroid condition is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

C. Dental Disorder

Service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97. 

That is, dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  In general, conditions including replaceable missing teeth will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381(a).  As noted in the Introduction, the matter of eligibility for VA dental treatment has been remanded to the RO for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.  

Each defective or missing tooth and each disease of the teeth and periodontal tissues will be considered separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable to determine whether the condition is due to combat or in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  

The Veteran contends he has a dental condition that is related to his active service.  In statements presented throughout the duration of the appeal, he has maintained that, while stationed in France during his active service, his tooth broke off and had to be pulled out.  While being pulled, the tooth broke off at the root and had to be cut out.  The service medical dental officer had to sew the wound closed and it bled profusely.  The Veteran reported having been treated in sick call for the bleeding and he was admitted to the hospital for over a week.  He stated that, after he left the Air Force, he had to go to a civilian dentist to have the remaining piece cut out around 1965.  The Veteran also reported that the tooth next to this one had cracked and had to be replaced.  He reported that he has continued to have dental problems and recently had to have a number of teeth removed and will need dentures or some similar device.  See July 2006 statements.  

Service treatment reports reflect that the Veteran underwent a tooth extraction in June 1961 with complaints and treatment for subsequent pain and continued bleeding in June 1961.  He was admitted to an infirmary in June 1961 for two days for a hemorrhage from the alveolus following extraction of tooth #32 and Vincent's infection, oral.  The April 1960 discharge and reenlistment examination and April 1960 Report of Medical History were absent of findings of a tooth condition or complaints of tooth problems.  In a February 1964 dental patient history, the Veteran reported having had prolonged bleeding from an injury or tooth extraction, which was noted by the service medical officer that the Veteran bled freely.  In the April 1964 Report of Medical History, the Veteran reported having a history of severe tooth or gum trouble.  The service medical officer noted the Veteran had a tooth extracted in 1960 in France which bled a lot although the Veteran had no problems since then.   The April 1964 separation examination revealed abnormal findings of the mouth throat upon clinical evaluation, noted as tonsils enucleated in childhood with no complications and no sequelae.  In this examination, the service medical officer again noted the tooth extraction in 1960 in France which bled a lot, although he again noted there had been no problems since then.  

Private treatment reports from March 1985 to December 1985 and VA outpatient treatment reports from October 2009 to June 2010 reflect no complaints or findings related to the teeth.  

After a careful review of the record, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's claim for service connection for a dental condition, for VA compensation purposes, is not warranted.  In this regard, the Board observes that the Veteran does not have a current dental condition involving loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region and he does not have a dental disorder resulting from an in-service dental trauma.  As mentioned above, there is no evidence in the service treatment records that the Veteran experienced any dental trauma.  The service treatment records documented the extraction of tooth #32 but, as noted above, this does not constitute dental trauma.  In addition, while the Veteran was treated for additional bleeding, including a two day admission to the infirmary in June 1961, there was no additional report of bleeding thereafter, until February 1964 when a history thereof was noted.  Thereafter, however, the April 1964 Report of Medical History and April 1964 separation examination reflected the history of severe tooth or gum trouble and the service medical officer noted the tooth extraction in 1960 in France which bled a lot, although there had been no problems since then and no findings of a dental condition were been noted at that time.

After service, medical records do not indicate any dental treatment or findings related to a dental disorder.  Moreover, no medical professional, has attributed any current dental condition to any traumatic incident of the Veteran's military service.  

In short, the Veteran simply does not have a dental disability that can be service-connected for compensation purposes.  

The Board acknowledges the Veteran's reports and testimony that his current dental condition constitutes a disability for compensation purposes and was caused by military events, namely the tooth extraction in service, however, he is not competent to specify that any incident in service caused a dental disorder for VA compensation purposes based on his reported symptoms, as these are medical determinations which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  The Board finds the Veteran's statements that he has continued to have dental problems and recently had to have a number of teeth removed and will need dentures or some similar device are competent evidence of a continuity of dental problems.  The Board points out, however, that as noted above, that the Veteran does not have a current dental condition involving loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region and he does not have a dental disorder resulting from an in-service dental trauma which is a necessary requirement for awarding service connection for a dental condition for VA compensation purposes.  

Therefore, as the evidence of record does not demonstrate that the Veteran has a current dental condition involving loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region and he does not have a dental disorder resulting from an in-service dental trauma, the claim for service connection for a dental condition, for VA compensation purposes, is not warranted.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

2.  Increased Rating

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).

Effective June 10, 1999, pertinent regulatory changes were made to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

As noted in the Introduction, the Veteran's increased rating claim was staged by the June 2010 rating decision.  For reasons discussed in the Remand portion below, the Board has determined that the issue of entitlement to a disability rating in excess of 10 percent from November 29, 2009 for bilateral hearing loss must be remanded for additional development.  The Board has determined however, that the issue of entitlement to a compensable disability rating prior to November 29, 2009 for bilateral hearing loss will be addressed here.  

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss was worse than the disability rating assigned.  

At an August 2006 VA audiological examination, the Veteran reported that he continued to experience bilateral hearing loss, worse in his right ear.  He stated he could not understand speech when more than one person was talking, he also noted he could not hear in the presence of competing noise and he could not hear high pitched noises.  He had no complaints of otalgia or otorrhea and noted dizziness, described as lightheadedness, when getting up for the past seven to eight years.  The Veteran reported exposure to noise from jet engines and firearms in service as well as seventeen years of post service occupational noise exposure as a welder.  No history of recreational noise exposure was reported.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
60
65
65
LEFT
30
20
40
60
60

The average puretone threshold was 54 decibels for the right ear and 45 decibels for the left ear.  Maryland CNC speech recognition scores were 76 percent in the right ear and 96 percent in the left.  Tympanograms indicated normal middle ear function bilaterally.  The Veteran was diagnosed with mild sensorineural hearing loss in the right ear through 250-500 Hertz, rising to normal hearing at 100 Hertz, dropping to moderate hearing loss at 1500 Hertz, dropping to a moderately severe hearing loss at 2000 to 4000 Hertz and further dropping to a severe hearing loss through 6000 to 8000 Hertz.  He was also diagnosed with normal hearing in the left ear at 250 Hertz, dropping to a mild sensorineural hearing loss at 500 Hertz, rising to normal hearing at 1000 to 1500 Hertz, dropping to a mild hearing loss at 2000 Hertz, further dropping to a moderately severe sensorineural hearing loss through 3000 to 6000 Hertz and dropping to a severe hearing loss at 8000 Hertz.  

Applying the findings from the VA examination in 2006 to Table VI in 38 C.F.R. § 4.85 yields a finding of  Level IV hearing in the right ear and Level I hearing in the left ear.  An application of all of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a noncompensable (0 percent) disability rating for the Veteran's bilateral hearing loss in considering his hearing levels at worst prior to November 29, 2009.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, the Veteran still only meets the criteria for a noncompensable (0 percent) disability rating for this period.  The Board finds that, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown based on the applicable audiometric findings of record at any time prior to November 29, 2009 and that regulation is not applicable.  

Because the law provides specific requirements in terms of puretone threshold averages and speech discrimination test results for each percentage rating, the assignment of a disability rating higher than 0 percent is not appropriate at any time for the period prior to November 29, 2009, including from the date of the Veteran's claim for increase for his bilateral hearing loss on February 14, 2006 or within one year of such up to November 28, 2009.  The August 2006 audiological test results clearly fall within the parameters for a noncompensable, 0 percent, rating but no more for the Veteran's bilateral hearing loss.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2011).  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected hearing loss for the period prior to November 29, 2009.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his hearing loss and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise, or in this case audiological expertise, which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's VA examination report.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  The Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  

The Board recognizes the Veteran's apparent dissatisfaction with the disability rating assigned.  However, pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that he has a bilateral hearing loss disability, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of his disability does not rise to a rating higher than 0 percent at any time in the period prior to November 29, 2009.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than noncompensably (0 percent) disabling prior to November 29, 2009, so his rating cannot be additionally "staged" because this represents his greatest level of functional impairment attributable to this condition during this period.

In summary, for the reasons and bases expressed above, the Board concludes that a compensable disability rating prior to November 29, 2009 for bilateral hearing loss is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's bilateral hearing loss should be rated as noncompensable (0 percent) but no more, prior to November 29, 2009.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than a noncompensable rating (0 percent) prior to November 29, 2009, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See SOC dated September 2008 and January 2009 citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a prostate condition, to include as due to herbicide exposure, is denied.  

Service connection for a thyroid condition is denied.  

Service connection for a dental condition for purposes of compensation is denied.  

A compensable disability rating prior to November 29, 2009 for bilateral hearing loss is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issues of whether new and material evidence has been received to reopen previously denied claims for service connection for bilateral, moderate varicose veins and postoperative residuals of a lumbar laminectomy, service connection for an acquired psychiatric disorder, to include PTSD, depression, and nervous problems with mood swings, loss of train of thought and sleeplessness, service connection for a dental condition for dental treatment purposes and a disability rating in excess of 10 percent from November 29, 2009 for bilateral hearing loss must be remanded for further development.  

Varicose Veins and Postoperative Residuals of Lumbar Laminectomy

The Veteran was provided notice of the VCAA in April 2006.  In addition, the April 2006 letter informed the Veteran that he was previously denied service connection for varicose veins and a back condition and was notified of the decision on July 14, 1981 and again on December 2, 1983 when the Board also denied his claim.  The Veteran was also notified that appeal period for that decision has expired and the decision is final.  In addition, he was provided information on what constitutes new and material evidence.  

In the context of a claim to reopen, the VCAA also requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The veteran must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board finds that, the Veteran was notified only partially of the Kent requirements in April 2006 as he was not provided notice of the bases for the denial in the prior decision and what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent, 20 Vet. App. 1.  

Thus, the notice requirements of Kent have not been satisfied and therefore it is prejudicial to proceed on adjudicating the merits of the claims for whether new and material evidence has been received to reopen previously denied claims for service connection for bilateral, moderate varicose veins and postoperative residuals of a lumbar laminectomy.  Therefore, a remand is appropriate for a new VCAA notice to be sent to the Veteran at his current address with the appropriate notice consistent with Kent.  See Kent, 20 Vet. App. 1.  

An acquired psychiatric disorder, to include PTSD, depression, and nervous problems with mood swings, loss of train of thought and sleeplessness

In statements presented throughout the duration of the appeal, the Veteran reported having psychiatric symptoms which began during his active service.  The Veteran reported that he had head injuries incurred in 1955, prior to his active service and he believed his active service aggravated his problems.  He stated that, in 1963, he volunteered to go Southeast Asia and was stationed in Da Nang for a period of time of about 30 days, sometime around May or July to August.  He also reported during this time that his group cleared the jungle and built a helicopter pad for landing helicopters.  The Veteran reported the situation there was stressful.  He reported seeing the bodies of Americans who were killed in early fighting, leading up to the Vietnam War.  He stated that he did not have any formal orders cut for his temporary deployment to Vietnam and was flown back to Libya when the job was done.  The Veteran reported that, after he was flown back to Libya, he was told there was a fire back in Da Nang where he had been and some of the men were burned to death.  He stated he has had problems with stress and depression ever since that time.  The Veteran also reported an additional stressor during active service, wherein he was involved with support for some of the conflict with the French in Algeria from 1961 to 1962 due to his ability to speak French, and he witnessed them transporting their dead and wounded under the cover of darkness.  See May 2006, July 2006, August 2006 statements and December 2008 VA Form 9.

As noted above, there is no evidence to corroborate that the Veteran served on active duty service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975.  The Veteran's DD forms 214 from periods of active service from February 1956 to May 1960 and from May 1960 to May 1964 do not indicate any service in the Republic of Vietnam and service personnel records reflect that the Veteran was attached to units assigned to the USAFE in Europe and in Tripoli, Libya.  

The Veteran's service personnel records reflect that his military occupational specialty (MOS) was that of a fuel specialist.

Service treatment reports reflect that, upon entrance into active service, the Veteran reported in a February 1956 Report of Medial History having a history of an automobile accident in June 1955 with cuts and bruises, but no history of head trauma, depression, or excessive worry, nervous trouble of any sort, loss of memory or amnesia, frequent trouble sleeping, or frequent or terrifying nightmares was reported.  The February 1956 enlistment examination revealed normal findings of the head and psychiatric system upon clinical evaluation.  In March 1960, the Veteran reported having headaches for two to three weeks, trouble sleeping, being tense and nervous and he had the feeling that something was pressing on his head.  In an April 1960 Report of Medial History, the Veteran reported in having a history of nervous trouble of any sort and frequent or severe headache and he reported having injury in 1955 with deep cuts to the head and injuries.  The April 1960 discharge and reenlistment examination revealed normal findings of the head and psychiatric system upon clinical evaluation and noted a significant history of a nervous problem consisting of tension occasionally and perhaps some bouts of moderately severe depression.  In December 1960, the Veteran reported having been "jittery" and nervous and was unable to tell why.  A September 1963 service treatment report noted the presence of nervousness and the Veteran was prescribed medication for such.  

In the April 1964 Report of Medial History, the Veteran reported in having a history of loss of memory or amnesia and frequent or severe headache.  He also reported that, prior to entrance into active service, he had an automobile accident with resulting head injuries.  The service medical officer noted that he had frequent headaches years ago but none recently, and that the Veteran had been seen by a physician following the automobile accident in 1955 and had a loss of memory for approximately two hours, with memory returned and no complications or sequelae.  The April 1964 separation examination revealed normal findings of the head and psychiatric systems upon clinical evaluation.  The service medical officer again noted that the Veteran had frequent headaches years ago but none recently, and that the Veteran had been seen by a physician following the automobile accident in 1955 and had a loss of memory for approximately two hours, with memory returned and no complications or sequelae.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1) (2011); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  

In this case the Board observes while the Veteran reported in a February 1956 Report of Medial History having a history of an automobile accident in June 1955 with cuts and bruises, he reported no history of head trauma, depression, or excessive worry, nervous trouble of any sort, loss of memory or amnesia, frequent trouble sleeping, or frequent or terrifying nightmares.  Moreover, the February 1956 enlistment examination revealed normal findings of the head and psychiatric system upon clinical evaluation, with no defects, infirmities, or disorders noted at the time of the examination.  38 U.S.C.A. § 1111 (West 2002).  While the Veteran was competent to provide a history in later service records of the automobile accident, including subsequent reports of treatment for head injuries at that time, he is not competent to specify the degree of severity of the injury incurred in 1955 or the residuals thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

Therefore, the Board finds that the weight of the evidence reflects that the Veteran did not have a pre-existing head trauma or psychiatric disorder disability prior to the commencement of his active service on February 1956.  To the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing bilateral disability prior to the commencement of his active service, the Board will resolve this doubt in favor of the Veteran, and finds that a psychiatric disability did not pre-exist the Veteran's period of service.  He is, therefore, presumed to have been in sound condition at entry to service in February 1956.

Private treatment reports from March 1985 to December 1985 and VA outpatient treatment reports from October 2009 to June 2010 reflect that the Veteran has been treated for an diagnosed with dysthymia, rage, irritability and PTSD per VA outpatient treatment reports from October 2009 to April 2010.  In October 2009, the Veteran reported that he had a history of service in Vietnam in 1963 and was stationed in Da Nang with exposure to hostile activities and witnessing his fellow soldiers, including one friend, called the "Red Baron" who was shot and killed.  In December 2009, the Veteran also reported that, while stationed in North Africa, he saw three of his buddies getting killed in a fire when they were attempting to fuel an aircraft.  

As the Veteran has set forth additional stressors related to his active service in North Africa which have not been developed including: (1) involvement with support for some of the conflict with the French in Algeria from 1961 to 1962 due to his ability to speak French, and witnessing them transporting their dead and wounded under the cover of darkness and (2) while stationed in North Africa, he saw three of his buddies getting killed in a fire when they were attempting to fuel an aircraft, the Board finds these stressors should be developed.  See December 2008 VA Form 9 and December 2009 VA outpatient treatment report.  The Board also observes that the Veteran's MOS was that of a fuel specialist with the Air Force and his service personnel records demonstrate that he served in Europe and Libya.  

Therefore, the AMC/RO should review the file and prepare a summary of all of the Veteran's claimed in-service stressors related to his service in North Africa submit this summary, as well as any additional information obtained from the Veteran concerning his alleged stressors in North Africa and any relevant information from his service personnel records to the U. S. Army and Joint Services Records Research Center (JSRRC), requesting that an attempt be made to independently verify the claimed stressors.  After receiving a response from JSRRC, the RO should then to make a determination as to which (if any) stressors are corroborated.  

In considering the evidence of treatment for nervousness and notation of depression in service, the current diagnoses of dysthymia, rage, irritability and PTSD, and the Veteran's statements of a continuity of depression symptoms since active service, the Board finds that, following the appropriate development with respect to the Veteran's alleged in-service stressors in North Africa as instructed in the Board's remand instructions below, a VA examination is then necessary to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, which is related to a verified in-service stressor or whether the Veteran's has an acquired psychiatric disorder, to include depression, and nervous problems with mood swings, loss of train of thought and sleeplessness, which is related to his psychiatric symptoms manifested during his active service. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

A Dental Condition For the Purposes of VA Treatment 

As noted above, the Veteran has maintained that he has a dental condition which began during active service.  In statements presented throughout the duration of the appeal, he has maintained that, while stationed in France during his active service, his tooth broke off and had to be pulled out.  While being pulled, the tooth broke off at the root and had to be cut out.  The service medical dental officer had to sew the wound closed and it bled profusely.  The Veteran reported having been treated in sick call for the bleeding and he was admitted to the hospital for over a week.  He stated that, after he left the Air Force, he had to go to a civilian dentist to have the remaining piece cut out around 1965.  The Veteran also reported that the tooth next to this one had cracked and had to be replaced.  He reported that he has continued to have dental problems and recently had to have a number of teeth removed and will need dentures or some similar device.  See July 2006 statements.  

As indicated above, service treatment reports reflect that the Veteran underwent a tooth extraction in June 1961 with complaints and treatment for subsequent pain and continued bleeding in June 1961.  He was admitted to an infirmary in June 1961 for two days for a hemorrhage from the alveolus following extraction of tooth #32 and Vincent's infection, oral.  The April 1960 discharge and reenlistment examination and April 1960 Report of Medical History were absent of findings of a tooth condition or complaints of tooth problems.  In a February 1964 dental patient history, the Veteran reported having had prolonged bleeding from an injury or tooth extraction, which was noted by the service medical officer that the Veteran bled freely.  In the April 1964 Report of Medical History, the Veteran reported having a history of severe tooth or gum trouble.  The service medical officer noted the Veteran had a tooth extracted in 1960 in France which bled a lot although the Veteran had no problems since then.   The April 1964 separation examination revealed abnormal findings of the mouth throat upon clinical evaluation, noted as tonsils enucleated in childhood with no complications and no sequelae.  In this examination, the service medical officer again noted the tooth extraction in 1960 in France which bled a lot, although he again noted there had been no problems since then.  

Private treatment reports from March 1985 to December 1985 and VA outpatient treatment reports from October 2009 to June 2010 reflect no complaints or findings related to a dental condition.  

In Mays v. Brown, 5 Vet. App. 302 (1993), the Court held a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  The RO, however, did not adjudicate or properly develop this aspect of the Veteran's claim.  

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  

Although the Veteran was sent duty to notify letters April 2006 and September 2006, these letter did not fully conform to the VCAA in that it did not notify him of his ability to receive service connection for dental treatment purposes.  See Mays, 5 Vet. App. 302.  

The AMC should send corrective VCAA notice and properly develop and adjudicate the Veteran's dental claim for purposes of receiving VA outpatient dental treatment only.  

Initial Disability Rating in Excess of 10 Percent Prior to November 29, 2009 for Bilateral Hearing Loss 

The Veteran was afforded a VA examination in November 2009 pursuant to his increased rating claim for bilateral hearing loss.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
60
60
65
LEFT
30
30
55
55
65

The average puretone threshold was 54 decibels for the right ear and 51 decibels for the left ear.  Maryland CNC speech recognition scores were 72 percent in the right ear and 80 percent in the left.

Based on these audiometric testing results, in a June 2010 rating decision, the RO granted an increased initial disability rating for bilateral hearing loss, assigning a 10 percent disability rating from November 29, 2009.  

Thereafter, the Board observes that a May 2010 VA outpatient treatment report reflects the Veteran underwent audiometric testing and was diagnosed with mild to severe sensorineural hearing loss, however, the audiometric testing results were not included with the treatment report.  The Veteran was also issued hearing aids in May 2010.  As the Veteran is seeking a higher rating for his bilateral hearing loss, the Board finds the results of the May 2010 VA audiology evaluation is relevant to his claim for a disability rating in excess of 10 percent from November 29, 2009 for bilateral hearing loss.  As such, the May 2010 VA audiology testing results should be retrieved and associated with the record.  

As the record reflects the Veteran had received continuing treatment at VA, since June 2010, any outstanding and ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran and his representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, information and (medical and lay) evidence not previously provided to VA is necessary to substantiate the claims.  The letter should indicate which portion of the evidence, if any, is to be provided by the Veteran and which portion, if any, VA will attempt to obtain on his behalf.  The letter should also request that the Veteran provide any evidence in his possession that pertains to the claims.

In addition, the letter must describe the basis of the previous denial of the Veteran's service connection claims for bilateral, moderate varicose veins and postoperative residuals of a lumbar laminectomy, as well as the evidence necessary to substantiate the element or elements of service connection (to include aggravation of a preexisting injury) found to be unsubstantiated in the previous denial.  The letter should also notify the Veteran of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  The AMC/RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) for the issue of entitlement to service connection for a dental condition for dental treatment purposes only, including the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes.  

3.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records prior to October 2009 and from June 2010 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The AMC/RO should document whether or not these documents were available.  

4.  The AMC/RO should also obtain and associate with the claims file the audiometric testing results from the May 2010 VA audiology evaluation, including information on whether the Maryland CNC Word List was used in determining the speech recognition scores.  

5.  The AMC/RO should ask the Veteran to provide more specific information regarding his reported stressful events during service in North Africa, including: (1) involvement with support for some of the conflict with the French in Algeria from 1961 to 1962 due to his ability to speak French, and witnessing them transporting their dead and wounded under the cover of darkness and (2) while stationed in North Africa, he saw three of his buddies getting killed in a fire when they were attempting to fuel an aircraft.  See December 2008 VA Form 9 and December 2009 VA outpatient treatment report.  The Board finds these stressors should be developed.  This includes supporting details such as the specific locations, names of any individuals involved, and time frames during which the claimed incidents occurred (preferably, within no more than a 60-day time period for each claimed incident).

Advise the Veteran that he can also submit "buddy statements" containing verifiable information regarding the events claimed as "stressors" during his military service.  Advise the Veteran that this information is vitally necessary in order to obtain supportive evidence of the claimed stressful events he experienced; without which, his claim may be denied.

6.  With this information, the AMC/RO should review the file and prepare a summary of all of the Veteran's claimed in-service stressors, including the appropriate dates of the Veteran's service with respect to the alleged stressors.  This summary, as well as any additional information obtained from the Veteran concerning his alleged stressors and any relevant information from his service personnel records, should be sent to the U. S. Army and Joint Services Records Research Center (JSRRC), requesting that an attempt be made to independently verify the claimed stressors.  The JSRRC should be requested to provide any additional information that might corroborate the Veteran's alleged stressors.  A search of unit and organizational histories should be conducted in an effort to verify attacks and casualties if deemed necessary.  

7.  After receiving a response from JSRRC, the RO should make a determination as to which (if any) stressors are corroborated.  

8.  After the above has been completed, the AMC/RO should then schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present; and to determine if the Veteran meets the diagnostic criteria for PTSD and, if so, whether such is linked to the verified in-service stressful event, as developed and determined by the AMC/RO in accordance with the above outlined procedures.  The AMC/RO must inform the VA examiner of the verified in-service stressful event and forward the claims file to that examiner for review in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to include a copy of this remand, the service treatment records and the service personnel records.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion addressing the following questions:

(a).  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to the verified in-service stressful event or that the Veteran's response to a claimed in-service stressful event involved a state of fear, helplessness or horror?

(b).  Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD had its onset during service; or, is the Veteran's PTSD related to the psychiatric disabilities noted during his active service?

(c).  Has the Veteran developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset during service; was manifested within one year after the Veteran's discharge from his periods of service from February 1956 to May 1960 or from May 1960 to May 1964; or, was such a disorder caused by any event or incident that occurred during his active service, to include the Veteran's reports of witnessing friends killed in a fire in North Africa or seeing dead bodies being transported while in North Africa?  

In providing any opinion, the examiner is asked to please note that the Board has determined that the Veteran did not have a preexisting head injury prior to his entrance into active service.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the original claim for service connection.

9.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether all appropriate notices have been provided, all relevant records have been requested and retrieved, all in service-stressor information has been developed, and the examiner has responded to all questions posed.  If not, the claims file must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

10.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


